TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00205-CV



                                Marsha Elaine Fatino, Appellant

                                                 v.

                                    Alison E. Thorn, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
    NO. D-1-GN-12-003028, HONORABLE GISELA TRIANA-DOYLE, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               The parties have filed a joint motion to abate the appeal while they pursue mediation

to settle their dispute. We grant the motion and abate the appeal. The parties are instructed to file

either a status report or a motion to reinstate and dismiss the appeal no later than June 9, 2014.



Before Justices Puryear, Goodwin, and Field

Abated

Filed: April 11, 2014